UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end: April 30, 2014 Date of reporting period:October 31, 2013 Item 1. Reports to Stockholders. LOGAN CAPITAL FUNDS Logan Capital Large Cap Growth Fund Logan Capital Long/Short Fund Semi-Annual Report October 31, 2013 Table of Contents Logan Capital Large Cap Growth Fund Sector Allocation of Portfolio Assets 3 Schedule of Investments 4 Logan Capital Long/Short Fund Sector Allocation of Portfolio Assets 7 Schedule of Investments 8 Schedule of Securities Sold Short 11 Financial Statements Statements of Assets and Liabilities 12 Statements of Operations 14 Statements of Changes in Net Assets 15 Statement of Cash Flows Logan Capital Long/Short Fund 18 Financial Highlights Logan Capital Large Cap Growth Fund 19 Logan Capital Long/Short Fund 20 Notes to the Financial Statements 22 Expense Example 34 Notice to Shareholders 36 SECTOR ALLOCATION OF PORTFOLIO ASSETS at October 31, 2013 (Unaudited) Logan Capital Large Cap Growth Fund Percentages represent market value as a percentage of net assets. 3 SCHEDULE OF INVESTMENTS at October 31, 2013 (Unaudited) Logan Capital Large Cap Growth Fund COMMON STOCKS – 99.0% Shares Value Consumer Discretionary – 26.4% Amazon.com, Inc. (a) $ Home Depot, Inc. Netflix, Inc. (a) Polaris Industries, Inc. Priceline.com, Inc. (a) Ralph Lauren Corp. Starbucks Corp. Tiffany & Co. Wynn Resorts Ltd. Consumer Staples – 4.2% Estee Lauder Companies, Inc. Monster Beverage Corp. (a) Energy – 2.7% FMC Technologies, Inc. (a) Halliburton Co. Financials – 1.6% CBRE Group, Inc. (a) Health Care – 11.5% Agilent Technologies, Inc. AmerisourceBergen Corp. Celgene Corp. (a) Mettler-Toledo International, Inc. (a) Perrigo Co. Waters Corp. (a) Industrials – 14.9% Cummins, Inc. Deere & Co. Flowserve Corp. Jacobs Engineering Group, Inc. (a) The accompanying notes are an integral part of these financial statements. 4 SCHEDULE OF INVESTMENTS (Continued) at October 31, 2013 (Unaudited) Logan Capital Large Cap Growth Fund COMMON STOCKS – 99.0% (Continued) Shares Value Industrials – 14.9% (Continued) Precision Castparts Corp. $ Stericycle, Inc. (a) Information Technology – 33.6% Accenture PLC (c) Alliance Data Systems Corp. (a) Amphenol Corp. Apple, Inc. Citrix Systems, Inc. (a) Cognizant Technology Solutions (a) F5 Networks, Inc. (a) Google, Inc. (a) Intuit, Inc. Mastercard, Inc. NCR Corp. (a) NetApp, Inc. Oracle Corp. Qualcomm, Inc. Teradata Corp. (a) 3D Systems Corp. (a) Trimble Navigation Ltd. (a) Materials – 4.1% Airgas, Inc. Sherwin-Williams Co. TOTAL COMMON STOCKS (Cost $11,920,177) The accompanying notes are an integral part of these financial statements. 5 SCHEDULE OF INVESTMENTS (Continued) at October 31, 2013 (Unaudited) Logan Capital Large Cap Growth Fund SHORT-TERM INVESTMENTS – 1.2% Shares Value MONEY MARKET FUNDS – 1.2% Fidelity Government Portfolio – Class I, 0.01% (b) $ TOTAL SHORT-TERM INVESTMENTS (Cost $169,525) TOTAL INVESTMENTS (Cost $12,089,702) – 100.2% Liabilities in Excess of Other Assets – (0.2)% ) TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) The rate shown represents the fund’s 7-day yield as of October 31, 2013. (c) U.S. traded security of a foreign issuer or corporation. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by US Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 6 SECTOR ALLOCATION OF PORTFOLIO ASSETS at October 31, 2013 (Unaudited) Logan Capital Long/Short Fund Percentages represent market value as a percentage of net assets. 7 SCHEDULE OF INVESTMENTS at October 31, 2013 (Unaudited) Logan Capital Long/Short Fund COMMON STOCKS – 96.3% Shares Value Consumer Discretionary – 22.3% Bed Bath & Beyond, Inc. (a)(d) $ DIRECTV (a)(d) HomeAway, Inc. (a)(d) Home Depot, Inc. (d) McDonald’s Corp. (d) Nike, Inc. (d) PetSmart, Inc. (d) Priceline.com, Inc. (a)(d) 80 Ralph Lauren Corp. (d) Scripps Networks Interactive, Inc. (d) Starbucks Corp. (d) Tractor Supply Co. (d) Ulta Salon, Cosmetics & Fragrance, Inc. (a)(d) Consumer Staples – 3.6% Philip Morris International, Inc. (d) Energy – 8.7% Chevron Corp. (d) FMC Technologies, Inc. (a)(d) Royal Dutch Shell PLC – ADR (c)(d) Financials – 5.5% Affiliated Managers Group (a)(d) CBRE Group, Inc. (a)(d) T. Rowe Price Group, Inc. (d) Health Care – 7.5% GlaxoSmithKline PLC – ADR (c)(d) Johnson & Johnson (d) Merck & Co., Inc. (d) Pfizer, Inc. (d) The accompanying notes are an integral part of these financial statements. 8 SCHEDULE OF INVESTMENTS (Continued) at October 31, 2013 (Unaudited) Logan Capital Long/Short Fund COMMON STOCKS – 96.3% (Continued) Shares Value Industrials – 13.7% Caterpillar, Inc. (d) $ CSX Corp. (d) Cummins, Inc. (d) Deere & Co. (d) General Electric Co. (d) Middleby Corp. (a)(d) Precision Castparts Corp. (d) Information Technology – 22.5% Apple, Inc. (d) Avago Technologies Ltd. (d) Citrix Systems, Inc. (a)(d) Cognizant Technology Solutions (a)(d) F5 Networks, Inc. (a)(d) Fiserv, Inc. (a)(d) Google, Inc. (a)(d) 61 Intel Corp. (d) IPG Photonics Corp. (d) Mastercard, Inc. (d) NXP Semiconductors NV (a)(c)(d) Oracle Corp. (d) 3D Systems Corp. (a)(d) Materials – 8.8% Airgas, Inc. (d) Ecolab, Inc. (d) E.I. du Pont De Nemours & Co. (d) Sherwin-Williams Co. (d) Telecommunication Services – 3.7% AT&T, Inc. (d) TOTAL COMMON STOCKS (Cost $3,471,224) The accompanying notes are an integral part of these financial statements. 9 SCHEDULE OF INVESTMENTS (Continued) at October 31, 2013 (Unaudited) Logan Capital Long/Short Fund REITS – 3.1% Shares Value American Tower Corp. (d) $ Public Storage (d) TOTAL REITS (Cost $119,263) SHORT-TERM INVESTMENTS – 25.4% MONEY MARKET FUNDS – 25.4% Fidelity Government Portfolio – Class I, 0.01% (b)(d) TOTAL SHORT-TERM INVESTMENTS (Cost $1,097,739) TOTAL INVESTMENTS (Cost $4,688,226) – 124.8% Liabilities in Excess of Other Assets – (24.8)% ) TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. ADR – AmericanDepositary Receipt (a) Non-income producing security. (b) The rate shown represents the fund’s 7-day yield as of October 31, 2013. (c) U.S. traded security of a foreign issuer or corporation. (d) All or a portion of the security has been segregated for open short positions. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by US Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 10 SCHEDULE OF SECURITIES SOLD SHORT at October 31, 2013 (Unaudited) Logan Capital Long/Short Fund COMMON STOCKS – 28.1% Shares Value Consumer Discretionary – 7.9% Dillards, Inc. $ Genesco, Inc. Pier 1 Imports, Inc. Tempur Sealy International, Inc. Consumer Staples – 3.4% Elizabeth Arden, Inc. Medifast, Inc. Health Care – 4.9% Abaxis, Inc. Haemonetics Corp. ResMed, Inc. Industrials – 3.5% Beacon Roofing Supply, Inc. Copart, Inc. Information Technology – 8.4% Amphenol Corp. Anixter International, Inc. International Business Machines Corp. National Instruments Corp. Riverbed Technology, Inc. TOTAL SECURITIES SOLD SHORT (Proceeds $1,223,591) $ Percentages are stated as a percent of net assets. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by US Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 11 STATEMENTS OF ASSETS AND LIABILITIES at October 31, 2013 (Unaudited) Logan Capital Logan Capital Large Cap Long/Short Growth Fund Fund Assets: Investments, at value (cost of $12,089,702 and $4,688,226, respectively) $ $ Deposits at brokers — Receivables: Securities sold Fund shares sold — Dividends and interest Advisor Prepaid expenses Total assets Liabilities: Securities sold short (proceeds $0 and $1,223,591, respectively) — Payables: Due to custodian Securities purchased — Fund shares redeemed — Dividends on short positions — 60 Administration fee Distribution fees Service fees Custody fees Trustees’ fees and expenses — Transfer agent fees and expenses Accrued expenses and other payables Total liabilities Net assets $ $ The accompanying notes are an integral part of these financial statements. 12 STATEMENTS OF ASSETS AND LIABILITIES (Continued) at October 31, 2013 (Unaudited) Logan Capital Logan Capital Large Cap Long/Short Growth Fund Fund Net assets consist of: Paid in capital $ $ Accumulated net investment income (loss) ) ) Accumulated net realized gain (loss) on investments ) ) Net unrealized appreciation (depreciation) on: Investments Securities sold short — Net assets $ $ Investor Class: Net assets applicable to outstanding Investor Class shares $ $ Shares issued (Unlimited number of beneficial interest authorized, $0.01 par value) Net asset value and redemption price per share $ $ Institutional Class: Net assets applicable to outstanding Institutional Class shares N/A Shares issued (Unlimited number of beneficial interest authorized, $0.01 par value) N/A Net asset value, offering price and redemption price per share $ N/A The accompanying notes are an integral part of these financial statements. 13 STATEMENTS OF OPERATIONS For the Period Ended October 31, 2013 (Unaudited) Logan Capital Logan Capital Large Cap Long/Short Growth Fund Fund Investment income: Dividends (net of foreign taxes withheld of $0 and $0, respectively) $ $ Interest 16 50 Total investment income Expenses: Investment advisory fees (Note 5) Administration fees (Note 5) Distribution fees (Note 6) Distribution fees – Investor Class Service fees (Note 7) Service fees – Investor Class Service fees – Institutional Class — Transfer agent fees and expenses Federal and state registration fees Audit fees Compliance expense Legal fees Reports to shareholders Trustees’ fees and expenses Custody fees Other Total expenses before reimbursement from advisor Dividends expense on short positions — Broker interest expense on short positions — Total expenses before reimbursement from advisor Expense reimbursement from advisor (Note 5) ) ) Net expenses Net investment loss $ ) $ ) Realized and unrealized gain (loss) on investments: Net realized gain (loss) on transactions from: Investments $ $ Securities sold short — ) Net change in unrealized gain (loss) on: Investments Securities sold short — Net realized and unrealized gain (loss) on investments Net increase in net assets resulting from operations $ $ The accompanying notes are an integral part of these financial statements. 14 STATEMENT OF CHANGES IN NET ASSETS Logan Capital Large Cap Growth Fund Period Ended October 31, 2013 Period Ended (Unaudited) April 30, 2013* Operations: Net investment loss $ ) $ ) Net realized gain (loss) on investments ) Net change in unrealized appreciation on investments Net increase in net assets resulting from operations Capital Share Transactions: Proceeds from shares sold Investor class shares Institutional class shares Cost of shares redeemed Investor class shares ) ) Institutional class shares — — Net increase in net assets from capital share transactions Total increase in net assets Net Assets: Beginning of period — End of period $ $ Accumulated net investment loss $ ) $ ) Changes in Shares Outstanding: Shares sold Investor class shares Institutional class shares Shares redeemed Investor class shares ) (3 ) Institutional class shares — — Net increase in shares outstanding * The Logan Capital Large Cap Growth Fund commenced operations on June 28, 2012. The accompanying notes are an integral part of these financial statements. 15 STATEMENT OF CHANGES IN NET ASSETS Logan Capital Long/Short Fund Period Ended October 31, 2013 Period Ended (Unaudited) April 30, 2013* Operations: Net investment loss $ ) $ ) Net realized loss on investments ) ) Net change in unrealized appreciation on investments Net increase in net assets resulting from operations Distributions to Shareholders From: Net investment income Investor class shares — ) Institutional class shares — — Net realized gains Investor class shares — ) Institutional class shares — — Total distributions — ) Capital Share Transactions: Proceeds from shares sold Investor class shares Institutional class shares — — Proceeds from shares issued to holders in reinvestment of dividends Investor class shares — Institutional class shares — — Cost of shares redeemed Investor class shares ) ) Institutional class shares — — Redemption fees retained Investor class shares (8
